        Case 4:19-cv-03042-SBA Document 276 Filed 10/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8                                       OAKLAND DIVISION
 9
     JAMAL ADAMS, et al.                               Case No: 19-3042 SBA
10
                  Petitioners,                         ORDER FOR SUPPLEMENTAL
11                                                     BRIEFING
           vs.
12
     POSTMATES, INC.,
13
                  Respondent.
14

15          On October 22, 2019, the Court issued its Order Granting in Part and Denying in
16   Part Petitioners’ Motion to Compel Arbitration and Respondent’s Cross-Motion to Compel
17   Arbitration and Stay Proceedings. Dkt. 253. Plaintiffs subsequently filed a Motion for an
18   Order for Postmates to Show Cause Why It Should Not Be Held in Civil Contempt, which
19   the Court granted. Dkt. 256, 258.
20          The Ninth Circuit recently affirmed the Court’s order compelling arbitration. Dkt.
21   275. In light of the Ninth Circuit’s ruling, coupled with developments between the Court
22   and the appellate court’s rulings, it is unclear whether any controversy presently remains
23   regarding Defendant’s compliance with the Court’s order. Accordingly,
24          IT IS HEREBY ORDERED THAT the parties shall submit a joint supplemental
25   memorandum which addresses whether there are any outstanding issues regarding
26   Defendant’s compliance with the Court’s order compelling arbitration. If there are no such
27   issues, the parties shall address whether the order show cause may be discharged.
28   However, to the extent that any outstanding issue remain, the parties shall identify those
        Case 4:19-cv-03042-SBA Document 276 Filed 10/08/20 Page 2 of 2



 1   issues and address what course of action the Court should take in terms of resolving the
 2   show cause order. The parties shall meet and confer regarding the foregoing and thereafter
 3   file their joint memorandum by no later than October 22, 2020.
 4         IT IS SO ORDERED.
 5   Dated: 10/08/20                                   ______________________________
                                                       SAUNDRA BROWN ARMSTRONG
 6
                                                       Senior United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -2-
